CANADY, C.J.,
concurring in part and dissenting in part.
I dissent from the Court’s preliminary approval of new standard instructions 403.9 (Negligence); 403.10 (Negligent Failure to Warn); and 403.18 (Defense Issues). Because these particular instructions and certain of the comments associated with them have generated substantial controversy, I conclude that it would be appropriate for the Court to now refrain from *790approving these instructions. The Court should defer addressing the contested issues until presented with a proper case for adjudication. I concur with the preliminary approval of the other new standard jury instructions.
POLSTON, J., concurs.